Broyles, C. J.
1. The verdict in favor of the defendant was amply authorized by the evidence, and none of the special grounds of the motion for a new trial requires a reversal of the judgment below refusing to grant a new trial.
2. In view of the above ruling it is unnecessary to consider the. cross-bill of exceptions.

Judgment on maim bill of exceptions affirmed; cross-bill dismissed.


Luke and Bloodworth, JJ., concur.

Oliver & Oliver, J. T. Chapman, A. S. Anderson, for plaintiff.
James A. Dixon, Charles G. Reynolds, for defendant.